11TH COURT OF APPEALS
                                            EASTLAND, TEXAS
                                              JUDGMENT

Juan Jose Guerra,                                     * From the 385th District
                                                        Court of Midland County,
                                                        Trial Court No. CR37347.

Vs. No. 11-11-00174-CR                                * February 14, 2013

State of Texas,                                       * Opinion by John Hill
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Hill, sitting by
                                                        assignment)

        This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the
trial court is in all things affirmed.